McGREGOR W. SCOTT
United States Attorney
DEBORAH L. STACHEL
Regional Chief Counsel, Region IX
Social Security Administration
BEN A. PORTER, WSBN 14195
Special Assistant United States Attorney
160 Spear Street, Suite 800
San Francisco, California 94105
Telephone: (415) 977-8979
Facsimile: (415) 744-0134
E-Mail: Ben.Porter@ssa.gov

Attorneys for Defendant

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
                               SACRAMENTO DIVISION


EMILIO G. CORTEZ,                          )   Case No.: 2:19-cv-01801-CKD
                                           )
       Plaintiff,                          )   STIPULATION AND ORDER TO
                                           )   WITHDRAW DEFENDANT’S MOTION
               v.                          )   TO DISMISS AND EXTEND
                                           )   DEFENDANT’S TIME TO FILE THE
ANDREW SAUL,                               )   ANSWER AND CERTIFIED
Commissioner of Social Security,           )   ADMINISTRATIVE RECORD
                                           )
       Defendant.                          )
                                           )

        IT IS HEREBY STIPULATED by the parties, through their undersigned
attorneys, to withdraw Defendant’s Motion to Dismiss, filed on February 6, 2020
(Doc. No. 14), and extend Defendant’s time to file his answer to Plaintiff’s
complaint and the certified administrative record by thirty-five (35) from February
7, 2020, to March 13, 2020, and that all other scheduling dates set forth in the
Court’s Case Management Order shall be extended accordingly. This is
Defendant’s third request for an extension of time in this matter and he requests it
in good faith and without any intent to prolong proceedings unduly. There is good



                                           1
cause for this extension because after filing the Motion to Dismiss, Defendant’
counsel learned from Plaintiff’s counsel that the declaration submitted with the
Motion to Dismiss related to another case with the same name but different Social
Security numbers. After consultation with the Appeals Council, the Council
confirmed the error and agreed to the withdrawal of the Motion to Dismiss
requesting additional time to prepare the transcript. Defendant apologizes to the
Court, to Plaintiff and to Plaintiff’s counsel for any inconvenience this has caused.

                                  Respectfully submitted,

Dated: February 14, 2020          /s/ Shellie Lott
                                  SHELLIE LOTT
                                  (As authorized via e-mail on February 14, 2020)
                                  Attorney for Plaintiff

Dated: February 14, 2020          McGREGOR W. SCOTT
                                  United States Attorney
                                  DEBORAH L. STACHEL
                                  Regional Chief Counsel, Region IX
                                  Social Security Administration

                            By:   /s/ Ben A. Porter
                                  BEN A. PORTER
                                  Special Assistant U.S. Attorney

                                  Attorneys for Defendant

                                        ORDER

       APPROVED AND SO ORDERED.
 Dated: February 18, 2020                   _____________________________________
                                            CAROLYN K. DELANEY
                                            UNITED STATES MAGISTRATE JUDGE
